Case 1:20-cv-23117-BB Document 1 Entered on FLSD Docket 07/28/2020 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

 ARLEN AVEDYAN,
 individually and on behalf of all
 others similarly situated,

                Plaintiff,
 vs.                                                          CASE NO.

 STEEL SUPPLEMENTS, INC.,

                Defendant.
                                                /


                        NOTICE OF REMOVAL OF A CIVIL ACTION

        Defendant, STEEL SUPPLEMENTS, INC. (“Steel Supplements”), hereby removes the

 state court action entitled “Arlen Avedyan v. Steel Supplements, Inc.,” bearing Case No. 2020-

 003209-CA-01, pending in the Eleventh Judicial Circuit in and for Miami-Dade County, Florida,

 to the United States District Court for the Southern District of Florida, Miami Division, and in

 support thereof states as follows.

                                      Notice of Removal is Timely

        1.      Plaintiff Arlen Avedyan (“Plaintiff”) filed the referenced state court action against

 Steel Supplements on February 11, 2020. A true and accurate copy of the summons and Class

 Action Complaint and Demand for Jury Trial (the “Complaint”), together with a copy of all other

 process, pleadings, and orders, if any, are attached hereto as Composite Exhibit 1, as required by

 28 U.S.C. § 1446(a).

        2.      Steel Supplements was served with the state court summons and Complaint on or

 about July 8, 2020. Thirty days have not elapsed since Steel Supplements received the

 Complaint, and removal is timely under 28 U.S.C. §§ 1441 and 1446.
Case 1:20-cv-23117-BB Document 1 Entered on FLSD Docket 07/28/2020 Page 2 of 3



                                      Jurisdiction and Venue

        3.      In the Complaint, Plaintiff alleges Steel Supplements violated the Telephone

 Consumer Protection Act, 47 U.S.C. §§ 227 et seq. (the “TCPA”).

        4.      Because Plaintiff’s action arises under the laws of the United States, this Court

 has original jurisdiction pursuant to 28 U.S.C. § 1331.

        5.      Plaintiff filed the state court action in the Eleventh Judicial Circuit in and for

 Miami-Dade County, Florida, which is located within the venue of the United States District

 Court for the Southern District of Florida, Miami Division. Accordingly, removal to this Court is

 proper pursuant to 28 U.S.C. § 1446(a) because it is “the district court of the United States for

 the district and division within which [the] action is pending.” Moreover, Plaintiff alleges in

 paragraphs 19-20 of the Complaint that he received the allegedly offending text messages in

 Miami-Dade County. See 28 U.S.C. § 1391(b)(2).

        6.      Promptly after filing this Notice of Removal, written notice hereof will be given

 to Plaintiff and will be filed with the Clerk of Court for the Eleventh Juridical Circuit in and for

 Miami-Dade County, Florida, in conformity with 28 U.S.C. § 1446(d).

        WHEREFORE, Steel Supplements, Inc. prays that this Notice of Removal be accepted as

 good and sufficient and that the aforementioned action, Case No. 2020-003209-CA-01, pending

 in the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, be removed to the

 United States District Court for the Southern District of Florida for further proceedings as

 provided by law.




                                                  2
Case 1:20-cv-23117-BB Document 1 Entered on FLSD Docket 07/28/2020 Page 3 of 3



                                                     Respectfully submitted,

                                                     FREEBORN & PETERS LLP

                                                     /s/ Sarah A. Gottlieb
                                                     Jason P. Stearns
                                                     Fla. Bar No. 059550
                                                     Sarah A. Gottlieb
                                                     Fla. Bar No. 125232
                                                     201 North Franklin Street, Suite 3550
                                                     Tampa, FL 33602
                                                     Telephone: (813) 488-2920
                                                     Email: jstearns@freeborn.com
                                                     Email: sgottlieb@freeborn.com
                                                     Counsel for Defendant Steel Supplements,
                                                     Inc.


                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 28, 2020, a copy of the foregoing Notice of Removal was

 electronically filed with the United States District Court for the Southern District of Florida. A

 copy was also served upon the following attorney of record for Plaintiff by e-mail:

        Andrew J. Shamis
        Shamis & Gentile, P.A.
        14 NE 1st Avenue, Suite 1205
        Miami, FL 33132
        Telephone: (305) 479-2299
        Email: ashamis@shamisgentile.com
        Counsel for Plaintiff

                                                             /s/ Sarah A. Gottlieb
                                                             Sarah A. Gottlieb




                                                 3
